DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 4, 6, 8 and 10 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendment, filed 10/5/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8 and 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The amendment to incorporate the subject matter of claim 7 into claim 1 has obviated these rejections.
Applicant’s arguments, see amendment, filed 10/5/2021, with respect to the rejection(s) over Yamaguchi have been fully considered and are persuasive.  Therefore, the rejection has 
However, upon further consideration, a new ground(s) of rejection is made in view of Trindade et al. (U.S. PGPUB No. 2008/0131607).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trindade et al. (U.S. PGPUB No. 2008/0131607).

	Regarding claims 1, 4, 6 and 8, Trindade teaches a composition for film formation (abstract) comprising a urea compound (0045) prepared from 1,6-hexamethylene diamine (0045, which is an aliphatic difunctional amine monomer) and benzyl isocyanate (0045, which is an aromatic monofunctional isocyanate monomer). Trindade teaches all the critical limitations of claims 1, 4, 6 and 8; therefore, Trindade anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP07-209864, reference is made to the translation provided by Applicant) in view of Trindade.

Regarding claim 10, Yoshikazu teaches a film forming method (0050) comprising: depositing a first component, such as a diisocyanate monomer (0031) and a second component, such as a diamine monomer (0031) on a workpiece (0031), the first and second components being reacted to provide urea compounds (0033); and irradiating the urea compounds with UV radiation to cause the urea compounds to be crosslinked with each other (0022 and 0055). Yoshikazu fails to teach depositing a monofunctional isocyanate monomer. 
However, Trindade teaches that urea compounds can also be formed with diamines (0045) and monoisocyanate monomers (0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikazu’s process by including monoisocyanate monomers in combination with Yoshikazu’s diisocyanates to produce diureas which can then also be similarly crosslinked. One would have 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bishop et al. (U.S. Pat. No. 4472019) is cited for teaching reactions of monoisocyanate monomers with diamine monomers to form urea compounds (column 3, lines 6-15) that can then be crosslinked with UV radiation (abstract).

Conclusion
	Claims 1, 4, 6, 8 and 10 are pending.
	Claims 1, 4, 6, 8 and 10 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S WALTERS JR/
November 16, 2021Primary Examiner, Art Unit 1759